Citation Nr: 0205042	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  96-11 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for foot fungus, 
claimed as tinea pedis.

2.  Entitlement to service connection for hepatitis.

3.  Entitlement to service connection for hyperlipidemia.

4.  Entitlement to service connection for herbicide exposure.

5.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
malaria.

6.  Entitlement to an increased rating for bilateral 
tinnitus, currently rated as 10 percent disabling.

7.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

(The claims of entitlement to service connection for a 
gastrointestinal condition, claimed as dyspepsia, and for 
increased ratings for posttraumatic stress disorder (PTSD) 
and headaches, are the subjects of a post-development 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

A record of service (DD-214) from the United States Army 
contains notations that the veteran had certified active duty 
service from March 1967 to March 1970.

This appeal arises from a November 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Honolulu, Hawaii.  The RO granted service connection for 
PTSD, assigning a 10 percent rating and an October 31, 1994 
(date of receipt of claim) effective date; for headaches as a 
residual of a head injury, assigning a 10 percent rating and 
an October 31, 1994 effective date; and granted a 10 percent 
rating for bilateral tinnitus, effective October 31, 1994, 
respectively.  (The Board notes that the October 31, 1993 
effective date for bilateral tinnitus appears to be a 
typographical error, as the veteran did not file a request 
for compensation for that disability until 1994.  A clerical 
error cannot be relied upon to invoke an estoppel against the 
United States for money payments.  See Lozano v. Derwinski, 1 
Vet. App. 184,186 (1991); Office of Personnel Management v. 
Richmond, _ U.S. _, 110 S.Ct. 2465,110 L.Ed.2d 387 (1990).)

The RO also denied entitlement to service connection for 
hepatitis, tinea pedis, dyspepsia, hyperlipidemia and 
exposure to Agent Orange, and determined that new and 
material evidence had not been submitted to reopen the 
veteran's claim for entitlement to service connection for 
malaria.

The veteran appealed all denials of service connection, the 
determination that new and material evidence had not been 
submitted to reopen his claim for service connection for 
malaria, and the ratings assigned to all service connected 
disabilities.

During the pendency of this appeal, in July 1999, the RO 
increased the rating for PTSD to 70 percent disabling, 
pursuant to the criteria of 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1995) and 38 C.F.R. § 4.130, Diagnostic Code 9411 
and the General Rating Formula For Mental Disorders (2001), 
effective October 31, 1994.  Inasmuch as the grant of 70 
percent rating for PTSD is not the maximum benefit possible 
under the rating schedule, and as the veteran has expressly 
indicated that he disagrees with that rating, his claim for 
an increased rating for that disability remains in 
controversy, and hence, is a viable issue for appellate 
consideration by the Board.  See AB v. Brown, 6 Vet. App. 35, 
38-39 (1993).

In a statement dated in February 1996 the veteran requested a 
telephonic hearing.  The RO, in a June 1997 letter to the 
veteran, informed him that his representative, Disabled 
American Veterans (DAV), did not participate in the 
telephonic hearing program.  The veteran did not subsequently 
request a hearing.  Accordingly, the Board finds the veteran 
has withdrawn his request for a personal hearing.  See 38 
C.F.R. § 20.704(e) (2001).

In September 1999 the veteran also requested service 
connection for blurred vision.  In March 2000, the RO denied 
that claim.  In a statement received in September 1999 the 
veteran indicated his desire not to appeal that decision.  
Accordingly, this denial is not at issue on appeal.

In February 2002 the service representative requested service 
connection for a stomach disorder as secondary to service-
connected PTSD.  As this claim is not inextricably 
intertwined with the issues which are the subject of the 
current appellate review, and has been neither procedurally 
developed nor certified for appellate review, the Board is 
referring it to the RO for initial consideration and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).

The Board is undertaking additional development on the issues 
of service connection for a gastrointestinal condition 
(claimed as dyspepsia), and for increased ratings for PTSD 
and headaches, pursuant to authority granted by 67 Fed. Reg. 
3099, 3104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).

When that development has been completed the Board will 
provide notice of that development as required by Rule of 
Practice 903.  67 Fed. Reg. 3099, 3105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue.


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been accomplished.

2.  The veteran engaged in combat with the enemy in Vietnam.

3.  The veteran's service medical records contain no 
indication of complaints of, treatment for, findings of, or 
diagnosis of a foot fungus, to include tinea pedis.

4.  There is no medical evidence of a nexus between any 
currently diagnosed foot fungus, to include tinea pedis, and 
an inservice injury or disease or any other incident of 
service.

5.  The veteran's service medical records contain no 
indication of complaints of, treatment for, findings of, or 
diagnosis of hepatitis.

6.  There is no medical evidence of a nexus between any 
currently diagnosed hepatitis and an inservice injury or 
disease or any other incident of service.

7.  Hyperlipidemia is not a disability for VA purposes.

8.  Exposure to herbicides in the Republic of Vietnam is not 
a disability for VA purposes.

9.  The RO denied entitlement to service connection for 
malaria when it issued an unappealed rating decision in 
December 1970.

10.  The evidence received since the December 1970 rating 
decision does not bear directly and substantially upon the 
issue under consideration, nor is it, by itself or in 
conjunction with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

11.  Bilateral tinnitus is rated as 10 percent disabling and 
is the maximum rate allowable under the rating schedule.

12.   The veteran is currently shown to manifest level II 
hearing in his right ear and level III hearing in his left 
ear.


CONCLUSIONS OF LAW

1.  A disability manifested by tinea pedis was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).

2.  A disability manifested by hepatitis was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).
3.  The veteran's claim for service connection for 
hyperlipidemia is without legal merit.  38 U.S.C.A. §§ 1101, 
1110, 1112 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

4.  The veteran's claim for service connection for exposure 
to Agent Orange is without legal merit.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1116 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

5.  Evidence received since the December 1970 rating decision 
wherein the RO denied entitlement to service connection for 
malaria is not new and material, and the veteran's claim for 
that benefit is not reopened.  38 U.S.C.A. §§ 5104, 5108, 
7105(c) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.104(a), 
3.156, 20.1103 (2001).

6.  The criteria for an evaluation in excess of 10 percent 
for bilateral tinnitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.85, 
4.87a, Diagnostic Code 6260 (effective prior and subsequent 
to June 10, 1999).

7.  The criteria for a compensable rating for a bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.85, 4.87, Tables Vi, VII, Diagnostic Code 6100 
(effective prior to June 10, 1999); 38 C.F.R. §§ 4.85, 
4.86(a), 4.87, Tables VI, VII, Diagnostic Code 6100; 64 Fed. 
Reg. 25202-25210 (May 11, 1999) (effective June 10, 1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records (SMR's) contain his 
February 1967 Army enlistment physical examination report, 
which contains notations that, upon clinical evaluation, the 
abdomen and viscera, lungs and chest, feet and endocrine 
system were found to be normal.  No pertinent defects were 
noted on this report.  

His PULHES physical profile was noted to be "1" in all 
categories, and his physical category was noted to be "A."  
On his February 1967 Army enlistment medical history report 
the veteran noted no defects except a tonsillectomy.

A March 1967 treatment report contains notations that the 
veteran was treated for a sore throat, cough and runny nose.  
No impression or diagnosis, however, appears in this report.  
A June 1967 report contains notations of complaints of upper 
quadrant pain for three weeks.  No impression or diagnosis, 
however, appears in this report.  Another June 1967 report 
contains notations of complaints of dysuria, and an 
impression of cystitis by history.

An August 1968 report contains an impression of 
gastroenteritis.  An August 1968 report contains notations of 
"another neg[ative] mal[aria] smear," and "positive smear 
- [illegible]."

An August 1968 report from the 85th Evacuation Hospital 
contains diagnoses of gastroenteritis and anxiety state.

An October 1968 report contains a diagnosis of diffuse upper 
respiratory infection.  An October 24-29 1968 Clinical Record 
Cover Sheet from the 17th Field Hospital in An Khe, Republic 
of Vietnam, contains notations that the veteran had been 
treated for an upper respiratory infection, that his PULHES 
profile remained unchanged, and that he had been returned to 
duty.

A January 1969 report contains an impression of viral upper 
respiratory infection.

A January 1969 X-ray report contains notations that the 
veteran had complained of left-side chest pain intermittently 
for one year, and that the X-rays revealed no significant 
abnormality.

A May 1969 report from the "HHB 3/320 Aid Station" contains 
notations that the veteran complained of an upset stomach, 
chills and nausea.
A July 1969 report from that same aid station contains 
notations that the veteran complained of general malaise with 
blackouts for approximately five days, and reported previous 
episodes five months previously.  The impression was insomnia 
secondary to anxiety.

The February 1970 Army Expiration of Term of Service (ETS) 
physical examination report contains notations that, upon 
clinical evaluation, the abdomen and viscera, lungs and 
chest, feet, endocrine system, urine and blood were found to 
be normal.  No pertinent defects were noted on this report.  
The PULHES physical profile was noted to be "1" in all 
categories except hearing, and the physical category was 
noted to be "B."  On the February 1970 Army ETS medical 
history report the veteran noted no defects whatsoever.

In May 1970 the veteran filed an application for compensation 
for a bilateral hearing loss, a back condition, a shrapnel 
wound to the head and "suspected" malaria.

A July 1970 VA neuropsychiatric examination report contains 
the veteran's reported history of having had no medical care 
in service after his head wound in Vietnam.

A July 1970 VA orthopedic examination report contains an 
impression of normal feet.

July 1970 VA laboratory and X-ray reports contained no 
abnormal findings.

A November 1970 VA audiological examination report contains 
notations that pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
X
35
LEFT
0
0
10
X
60

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.

A December 1970 RO decision contains grants of service 
connection for bilateral deafness and tinnitus.  Service 
connection for residuals of a shrapnel wound to the head and 
residuals of a back injury were denied on the basis that no 
residuals had been found during the July 1970 VA 
examinations.  Service connection for malaria was denied on 
the basis that the veteran's SMR's and the July 1970 VA 
examinations reports did not show evidence of this disease.

In October 1994 the veteran filed an application for 
compensation for PTSD, "Agent Orange," malaria, headaches 
from a head wound and "constant ringing in ears."

An August 1995 VA audiological examination report contains 
notations that pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
20
20
50
45
LEFT
X
25
45
60
75

The average of the 1000, 2000, 3000, and 4000 Hertz pure tone 
thresholds was 33.8 decibels for the right ear and 51.2 
decibels for the left ear.  Speech audiometry revealed speech 
recognition ability of 90 percent in the right ear and of 86 
percent in the left ear.

During the veteran's 1995 VA examinations he reported that: 
he contracted malaria in 1968; he has had weakness, abdominal 
cramps, chills, sweats, diarrhea, fever, headaches and 
myalgias; he was treated at a hospital in 1968; he has had 
several "relapses"; and he was treated for malaria at the 
Boston VAMC.

Also during the 1995 VA examinations the veteran reported 
that: he contracted hepatitis in 1968; his symptoms were 
jaundice and weakness; he was hospitalized for hepatitis in 
1968; and that he has abnormal liver function test results.

Also during the 1995 VA examinations the veteran reported 
that: he has had bilateral hearing loss and tinnitus since 
his 1968 head injury; that his left ear is worse than the 
right; that these disabilities interfere with his work and 
with telephone conversations; and that he disturbs others 
because he speaks loudly.

During the veteran's September 1995 Agent Orange examination 
he reported currently smoking 1/2 pack of cigarettes per day 
and having six cans of beer or "plenty" of mixed drinks per 
day.  Upon physical examination tinea pedis, a history of 
malaria, a history of hepatitis, hearing loss and tinnitus 
were diagnosed.  Notations on that report also show that a 
complete blood count, including differential, were normal; 
that a chest X-ray was normal; that a liver function profile 
revealed elevated serum glutamic pyruvic transaminase (65) 
and gamma-glutamyl transferase (222) levels; that a renal 
function profile was normal; that the veteran's cholesterol 
level was 250; and that his triglyceride level was 199.  A 
notation on the examination report indicates that the veteran 
failed to appear for a follow-up appointment.

An October 1995 VA chest X-ray report contains notations that 
no abnormalities were seen.

An October 1995 VA esophogram and upper gastrointestinal 
series report contains notations that gastroesophageal reflux 
disease (GERD) was found, with some reverse peristaltic 
activity in the esophagus.  No evidence of stenosis, mass or 
ulcer involving the esophagus was seen.  A hiatal hernia was 
not demonstrated, and no evidence of ulcer or mass within the 
stomach or duodenum was seen.

An October 1995 VA laboratory report contains notations that 
a comprehensive hepatitis panel revealed positive testing for 
hepatitis C virus (HCV) antibodies by enzyme-linked 
immunosorbent assay, which indicated exposure to hepatitis C 
virus.  

The report noted that positive HCV antibodies did not 
distinguish between patients who are immune, carriers or 
acutely infectious.

A November 1995 letter from a VA physician to the veteran 
contained a summary of the results of the 1995 VA testing and 
laboratory findings shown above.

In a statement dated in December 1995 the veteran reported 
that: he was angry "all the time," could not sleep, and 
thought of "Viet Nam [sic] trauma every day"; that he had 
been advised to get hearing aids; and that he was "still 
affected by" malaria and hepatitis.

In a statement dated in April 1996 the veteran reported that: 
he wore VA supplied hearing aids and had been told that his 
hearing was "50%" bad; he continued to work but had to 
self-medicate with alcohol in order to sleep; he had to work 
alone because he could not "get along with people"; his 
head hurt "all the time"; he contracted malaria in Vietnam, 
was treated in An Khe, and has had three "attacks" since 
then; he contracted hepatitis B and C in Vietnam and was 
treated at Phuc Vinh, still has it, and could not give blood 
because of it; he contracted a foot fungus (jungle rot) in 
Vietnam that still flares up once or twice per year; his 
stomach problems began in Vietnam; his dyspepsia is caused by 
his PTSD; and that he was told he had high cholesterol while 
on active duty service.

A September 1999 VA audiological examination report indicated 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
60
60
LEFT
30
35
50
70
75

The average of the 1000, 2000, 3000, and 4000 Hertz pure tone 
thresholds was 44 decibels for the right ear and 58 decibels 
for the left ear.  

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 88 percent in the left ear.

In a February 2002 statement in lieu of VA Form 1-646 the 
veteran's representative requested that the Board consider 
38 C.F.R. § 3.383 in rating the veteran's bilateral tinnitus, 
which section provides for "Special Consideration for Paired 
Organs and Extremities," and contended that the veteran 
should be rated separately for each ear.

Also in that statement the representative requested a new 
examination for the veteran's hearing loss because he now 
wears hearing aids.

The representative also requested consideration of 
38 U.S.C.A. § 1154 in determining service connection for 
tinea pedis and requested that VA obtain treatment reports 
from 1970 to the present for the veteran's malaria and 
hepatitis claims.

The veteran's representative also requested that, with regard 
to the veteran's hyperlipidemia and Agent Orange claims, 
that, "[w]hile current regulations preclude service 
connection for these conditions, we believe the veteran's 
multiple disabilities, all possible conditions that may be 
related to these conditions, should be ruled out before 
denying service connection."


Criteria

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. § 3.303(a) 
(2001).  




In addition, certain chronic diseases may be presumed to have 
been incurred during service if they become manifest to a 
compensable degree within an applicable period after 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b).  No conditions 
other than those listed in § 3.309(a) can be considered 
chronic for purposes of presumptive service connection.  
38 C.F.R. § 3.307(a).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims 
(Court) has established rules for the granting of claims 
based upon the chronicity and continuity of symptomatology 
provisions of 38 C.F.R. § 3.303(b).

The Court has ruled that the chronicity provision of 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be granted or reopened on the 
basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that post-service 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The rules concerning chronicity and continuity of 
symptomatology, however, still require "medical expertise" 
to relate the veteran's present disability to his or her 
post-service symptoms.  Savage, 10 Vet. App. at 497-98.

Where there is no medical evidence of a causal nexus, and a 
condition is not chronic, continuity of symptomatology may be 
shown by medical evidence or lay testimony.  See 38 C.F.R. 
§ 3.303(b); Godfrey v. Brown, 7 Vet. App. 398, 406 (1995).

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In order for service connection for an injury to be granted, 
the facts of a case must establish that a veteran was injured 
while he or she was "in the active military, naval or air 
service."  38 U.S.C.A. § 1131 (West 1991).  

"In the active military, naval or air service" is defined 
as including "any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty."  38 U.S.C.A. 
§ 101(24).




Regulations also provide that a preexisting injury or disease 
will be considered to have been aggravated by active 
military, naval, or air service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1137, 1153; 
38 C.F.R. § 3.306(a); see also Paulson v. Brown, 7 Vet. 
App. 466, 468 (1995); Crowe v. Brown, 7 Vet. App. 238, 247 
(1994).

For veterans of wartime service and for peacetime service 
after December 31, 1946, clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service-connected unless the 
disease or injury is otherwise aggravated by service.  Due 
regard will be given the places, types, and circumstances of 
service and particular consideration will be accorded combat 
duty and other hardships of service.

The presumption of aggravation is not applicable unless the 
preservice disability underwent an increase in severity 
during service.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).  The determination of whether a preexisting 
disability was aggravated by service is a question of fact.  
See Doran v. Brown, 6 Vet. App. 283, 286 (1994).  



In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
such worsening constitutes an increase in disability.  See 
Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).  

Temporary or intermittent flare-ups of the preexisting 
condition during service are not sufficient to be considered 
aggravation unless the underlying condition (as contrasted to 
the symptoms) has worsened.  See Davis (John F.) v. Principi, 
276 F.3d 1341, 1346 (Fed. Cir. 2002); Hunt, 1 Vet. App. at 
296-97.

The U. S. Court of Appeals for the Federal Circuit (Fed. 
Cir.) has held that section 3.306(b)(2) provides only a 
rebuttable presumption of aggravation, and does not 
irrebuttably establish service connection, or even 
aggravation, for non-combat veterans.  See Jenson v. Brown, 
19 F.3d 1413, 1416-1417 (Fed. Cir. 1994).

The development of symptomatic manifestations of a 
preexisting disease or injury during or proximately following 
action with the enemy or following a status as a prisoner of 
war, however, will establish aggravation of a disability.  
38 C.F.R. § 3.306(b)(2).  

Under the plain language of this provision, aggravation may 
be established both by "symptoms indicative of a temporary 
increase in the severity of a preexisting condition as well 
as those indicative of a more permanent change in 
condition."  Jenson, 19 F.3d at 1416; Davis (John F.), 276 
F.3d at 1346.

Unless there is clear and unmistakable evidence to the 
contrary, VA must presume that the veteran was in sound 
condition except as to those defects, infirmities, or 
disorders noted at the time of his entrance into service.  
38 U.S.C.A. § 1132.  

The presumption of sound condition provides that every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
those defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  This presumption exists only 
when there has been an induction examination in which the 
later-complained-of disability was not detected.  The term 
"noted" denotes only such conditions as are recorded in 
examination reports.  A reported history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.304; Crowe v. Brown, 7 Vet. 
App. 238, 245 (1994).

The presumption of soundness is inapplicable, however, where 
the determinative issue is not inservice incurrence of an 
injury or disease, but a causal relationship between that 
injury or disease and the veteran's current disability.  Winn 
v. Brown, 8 Vet. App. 510 (1996).

In addition, a preexisting disability which is aggravated by 
a service-connected disease or injury in the line of duty 
shall be service connected.  38 U.S.C.A. §§ 1110, 1131.  A 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

Generally, congenital or developmental defects or conditions 
are not considered to be diseases or injuries within the 
meaning of applicable legislation providing VA disability 
compensation benefits.  38 C.F.R. § 3.303(c).  

Additionally, 38 C.F.R. § 4.9 indicates that mere congenital 
or developmental defects, absent, displaced or supernumerary 
parts, refractive error of the eye, personality disorder and 
mental deficiency are not diseases or injuries in the meaning 
of applicable legislation for disability compensation 
purposes.

38 U.S.C.A. § 1154 provides that the Secretary shall include 
in the regulations pertaining to service-connection of 
disabilities (1) additional provisions in effect requiring 
that in each case where a veteran is seeking service-
connection for any disability due consideration shall be 
given to the places, types, and circumstances of such 
veteran's service as shown by such veteran's service record, 
the official history of each organization in which such 
veteran served, such veteran's medical records, and all 
pertinent medical and lay evidence, and (2) the provisions 
required by section 5 of the Veterans' Dioxin and Radiation 
Exposure Compensation Standards Act (Public Law 98-542; 98 
Stat. 2727).  38 U.S.C.A. § 1154(a).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b).

The ordinary meaning of the phrase, "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality, and, as a general matter, evidence of 
participation in an "operation" or "campaign" often would 
not, in itself, establish that a veteran engaged in combat, 
because those terms ordinarily may encompass both combat and 
non-combat activities.  VAOPGCPREC 12-99 (Oct. 1999).





The Court has held that mere presence in a war zone does not 
alone make one a veteran of combat with the enemy.  See Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1991), recon. denied 1 
Vet. App. 406 (1991).

The Court has also held that 38 U.S.C.A. § 1154(b) is only 
applicable to the incurrence element required for granting a 
claim, and not the service connection elements of a current 
disability and medical nexus between the present disability 
and service.  See Kessel v. West, 13 Vet. App. 9 (1999) (en 
banc), appeal dismissed on other grounds, No. 00-7011 (Fed. 
Cir. 2000) (appeal dismissed due to death of veteran).

VA is not required to accept the veteran's assertion that he 
engaged in combat.  See Gaines v. West, 11 Vet. App. 353 
(1998).

VA is not required to accept statements or testimony which is 
inherently incredible.  See Samuels v. West, 11 Vet. App. 433 
(1998).

The Board may favor one medical opinion over another provided 
that it offers an adequate statement of reasons and bases.  
Evans v. West, 12 Vet. App. 22, 30 (1998).

38 C.F.R. § 3.303(a) does not require that the RO or the 
Board give detailed explanations as to why they are relying 
or rejecting each piece of evidence in making a 
determination.  See Gonzales (Richard) v. West, 218 F.3d 
1378, 1381 (Fed. Cir. 2000).

"Review" has been defined as to re-examine judicially or 
administratively.  (Citation omitted.); Id.  "Review" is 
not synonymous with "analyze and discuss."  Id.

"Absent specific evidence indicating otherwise, all evidence 
contained in the record at the time of the RO's [or Board's] 
determination of service connection [or increased rating, 
etc.] must be presumed to have been reviewed by [VA], and no 
further proof of such review is needed."  Id.; Clemmons v. 
West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) ("Government 
officials are presumed to carry out their duties in good 
faith and proof to the contrary must be almost irrefragable 
to overcome that presumption."); Medtronic, Inc. v. Daig 
Corp., 789 F.2d 903, 906 (Fed. Cir. 1986) ("We presume that 
a fact finder reviews all the evidence presented unless he 
explicitly expresses otherwise.").  "Specifically, we 
reject the view that all evidence must be discussed."  Id.

Generally the probative value of medical evidence is based 
upon the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches.  
As is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

As noted in Cohen v. Brown, 10 Vet. App. 128 (1997), health 
professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen, 10 Vet. 
App. at 140.

The Court has held that "[w]hile it is true that the BVA is 
not free to ignore the opinion of a treating physician, the 
BVA is certainly free to discount the credibility of that 
physician's statement."  See Sanden v. Derwinski, 2 Vet. 
App. 97, 101 (1992).  "The probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches... .  As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions ... [are] within the province of the [BVA as] 
adjudicators ... ."  See Guerrieri, supra.

The veteran, as a lay person without medical training or 
expertise, is not qualified to offer opinions regarding 
diagnosis or etiology of medical conditions; as such, his or 
her opinions cannot constitute competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); 
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  See also Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995), citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

38 U.S.C.A. § 5107(b) (West Supp. 2001) provides that VA 
shall consider all information and lay and medical evidence 
of record in a case before VA with respect to benefits under 
laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.

The recently enacted 38 U.S.C.A. § 5107(b) "restates without 
any substantive change the requirements in existing law" 
with respect to the benefit-of-the-doubt doctrine.  (Citation 
omitted.); Dela Cruz v. Principi, 15 Vet. App.  149 (2001) 
(new §5107(b) does not mandate a discussion of all lay 
evidence by the Board).

The determination as to whether there is an "approximate 
balance" of positive and negative evidence is "necessarily 
more qualitative than quantitative."  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).

The duty to assist veterans does not include granting 
benefits that cannot be supported in law by the facts of a 
particular case.  See Meeks v. West, 216 F.3d 1363, 1367 
(Fed. Cir. 2000) (citing Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998)) (discussing the balance struck between 
assisting veterans and protecting the interests of the 
government).

The Board, like the Courts, "can only interpret the statutes 
that are enacted by the Congress.  Any changes that parties 
may seek in order to eliminate a statutory incongruity should 
be brought to the attention of Congress.  We are simply 
powerless to amend any statutory provision sua sponte."  See 
Boyer v. West, 210 F.3d 1351, 1356 (Fed. Cir. 2000).


"[T]he veteran's interest is not the only one that the 
Secretary [of the Department of Veterans Affairs] and his 
delegates must consider.  ...  There is a duty to ensure that, 
insofar as possible, only claims established within the law 
are paid.  The public fisc and the taxpayer must be protected 
from unjustified claims."  See Rhodan v. West, 12 Vet. 
App. 55, 58 (1998) (Haywood v. West, No. 97-25).


Exposure to Herbicides

Initially, the Board notes that the laws concerning service 
connection for exposure to herbicides have been amended 
several times since the veteran filed his claim in 1994.  

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

As all amendments to these laws have been more favorable to 
claimants than the former laws, the Board will consider the 
veteran's claim under the revised criteria.

Also, in the present case, as the veteran's claim, for 
service connection for exposure to Agent Orange, without a 
showing that he suffers from a disease approved for 
presumptive service connection under these laws, will be 
denied on the basis that exposure to Agent Orange, without 
more, is not a compensable occurrence, as shown below, the 
Board finds that the veteran is not prejudiced in any way by 
the Board's adjudication of his claim without remand to the 
RO for initial consideration under the revised statute and 
regulation.  See Curry v. Brown, 7 Vet. App. 59 (1994); 
Barnett v. Brown, 8 Vet. App. 1 (1995); See also Soyini v. 
Derwinski, 1 Vet. App. 540 (1991); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

38 U.S.C.A. § 1116 provides that, for the purposes of 
38 U.S.C.A. § 1110, and subject to 38 U.S.C.A. § 1113 
(rebuttable presumptions), a disease specified herein, 
becoming manifest as specified, in a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975; and each additional disease 
(if any) that (i) the Secretary determines in regulations 
prescribed under this section warrants a presumption of 
service-connection by reason of having positive association 
with exposure to an herbicide agent, and (ii) becomes 
manifest within the period (if any) prescribed in such 
regulations in a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, and while so serving was exposed to that herbicide 
agent, shall be considered to have been incurred in or 
aggravated by such service, notwithstanding that there is no 
record of evidence of such disease during the period of such 
service.  

The diseases referred to above are the following:  (A) Non-
Hodgkin's lymphoma becoming manifest to a degree of 
disability of 10 percent or more; (B) Each soft-tissue 
sarcoma becoming manifest to a degree of disability of 10 
percent or more other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma; (C) Chloracne or another 
acneform disease consistent with chloracne becoming manifest 
to a degree of disability of 10 percent or more within one 
year after the last date on which the veteran performed 
active military, naval, or air service in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975; (D) Hodgkin's disease becoming 
manifest to a degree of disability of 10 percent or more; (E) 
Porphyria cutanea tarda becoming manifest to a degree of 
disability of 10 percent or more within a year after the last 
date on which the veteran performed active military, naval, 
or air service in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975; (F) 
Respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea) becoming manifest to a degree of disability of 10 
percent or more; (G) Multiple myeloma becoming manifest to a 
degree of disability of 10 percent or more; (H) Diabetes 
Mellitus (Type 2).



38 U.S.C.A. § 1116 also provides that, for purposes of this 
section, the term "herbicide agent" means a chemical in an 
herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.

For purposes of establishing service connection for a 
disability or death resulting from exposure to a herbicide 
agent, including a presumption of service-connection under 
38 U.S.C.A. § 1116, a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent containing dioxin or                              
2,4-dichlorophenoxyacetic acid, and may be presumed to have 
been exposed during such service to any other chemical 
compound in an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 U.S.C.A. § 1116(f).

38 C.F.R. § 3.309(e) provides that if a veteran was exposed 
to an herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of § 3.307(a)(6) are met even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of § 3.307(d) are 
also satisfied:  (1) Chloracne or other acneform disease 
consistent with chloracne; (2) Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes); (3) 
Hodgkin's disease; (4) Multiple myeloma; (5) Non-Hodgkin's 
lymphoma; (6) Acute and subacute peripheral neuropathy; (7) 
Porphyria cutanea tarda; (8) Prostate cancer; (9) Respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea); 
(10) Soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).


A note to that section provides that the term "soft-tissue 
sarcoma" includes the following: (1) Adult fibrosarcoma; (2) 
Dermatofibrosarcoma protuberans; (3) Malignant fibrous 
histiocytoma; (4) Liposarcoma; (5) Leiomyosarcoma; (6) 
Epithelioid leiomyosarcoma (malignant leiomyoblastoma); (7) 
Rhabdomyosarcoma; (8) Ectomesenchymoma; (9) Angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); (10) Proliferating 
(systemic) angioendotheliomatosis; (11) Malignant glomus 
tumor; (12) Malignant hemangiopericytoma; (13) Synovial 
sarcoma (malignant synovioma); (14) Malignant giant cell 
tumor of tendon sheath; (15) Malignant schwannoma, including 
malignant schwannoma with rhabdomyoblastic differentiation 
(malignant Triton tumor), glandular and epithelioid malignant 
schwannomas; (16) Malignant mesenchymoma; (17) Malignant 
granular cell tumor; (18) Alveolar soft part sarcoma; (19) 
Epithelioid sarcoma; (20) Clear cell sarcoma of tendons and 
aponeuroses; (21) Extraskeletal Ewing's sarcoma; (22) 
Congenital and infantile fibrosarcoma; (23) Malignant 
ganglioneuroma.

A note to that section provides that for purposes of this 
section, the term acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.

38 C.F.R. § 3.307 provides that a disease associated with 
exposure to certain herbicide agents listed in § 3.309 will 
be considered to have been incurred in service under the 
circumstances outlined in this section even though there is 
no evidence of such disease during the period of service.  
The veteran must have served 90 days or more during a war 
period or after December 31, 1946.  The requirement of 90 
days' service means active, continuous service within or 
extending into or beyond a war period, or which began before 
and extended beyond December 31, 1946, or began after that 
date.  Any period of service is sufficient for the purpose of 
establishing the presumptive service connection of a 
specified disease under the conditions listed in § 1A3.309(c) 
and (e).

38 C.F.R. § 3.307(a)(2) provides that for the purpose of 
paragraph (a)(3) and (4) of this section the date of 
separation from wartime service will be the date of discharge 
or release during a war period, or if service continued after 
the war, the end of the war period.  In claims based on 
service on or after January 1, 1947, the date of separation 
will be the date of discharge or release from the period of 
service on which the claim is based.

38 C.F.R. § 3.307(a)(6) provides that for the purposes of 
this section, the term "herbicide agent" means a chemical 
in an herbicide used in support of the United States and 
allied military operations in the Republic of Vietnam during 
the period beginning on January 9, 1962, and ending on May 7, 
1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.

38 C.F.R. § 3.307(a)(6)(ii) provides that the diseases listed 
at § 3.309(e) shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.

38 C.F.R. § 3.307(a)(6)(iii) provides that a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 and has a disease listed at               
§ 3.309(e) shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  The last date on which such 
a veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975.  "Service in 
the Republic of Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.
38 C.F.R. § 3.307(b) provides that the factual basis may be 
established by medical evidence, competent lay evidence or 
both.  Medical evidence should set forth the physical 
findings and symptomatology elicited by examination within 
the applicable period.  Lay evidence should describe the 
material and relevant facts as to the veteran's disability 
observed within such period, not merely conclusions based 
upon opinion.

38 C.F.R. § 3.307(c) provides that no presumptions may be 
invoked on the basis of advancement of the disease when first 
definitely diagnosed for the purpose of showing its existence 
to a degree of 10 percent within the applicable period.  This 
will not be interpreted as requiring that the disease be 
diagnosed in the presumptive period, but only that there be 
then shown by acceptable medical or lay evidence 
characteristic manifestations of the disease to the required 
degree, followed without unreasonable time lapse by definite 
diagnosis.  Symptomatology shown in the prescribed period may 
have no particular significance when first observed, but in 
the light of subsequent developments it may gain considerable 
significance.

38 C.F.R. § 3.307(d) provides that evidence which may be 
considered in rebuttal of service incurrence of a disease 
listed in § 3.309 will be any evidence of a nature usually 
accepted as competent to indicate the time of existence or 
inception of disease, and medical judgment will be exercised 
in making determinations relative to the effect of 
intercurrent injury or disease.  The expression "affirmative 
evidence to the contrary" will not be taken to require a 
conclusive showing, but such showing as would, in sound 
medical reasoning and in the consideration of all evidence of 
record, support a conclusion that the disease was not 
incurred in service. 

38 U.S.C.A. § 1113(a) provides that where there is 
affirmative evidence to the contrary, or evidence to 
establish that an intercurrent injury or disease which is a 
recognized cause of any of the diseases or disabilities 
within the purview of § 1116 of this title, has been suffered 
between the date of separation from service and the onset of 
any such diseases or disabilities, or the disability is due 
to the veteran's own willful misconduct, service-connection 
pursuant to § 1116 of this title will not be in order.

38 U.S.C.A. § 1113(b) provides that nothing in § 1116 of this 
title, subsection (a) of this section, or § 5 of Public Law 
98-542 (38 U.S.C.A. § 1154 note) shall be construed to 
prevent the granting of service-connection for any disease or 
disorder otherwise shown by sound judgment to have been 
incurred in or aggravated by active military, naval, or air 
service.

Presumptive service connection may not be established under 
38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a) for a cancer 
listed in 38 C.F.R. § 3.309(e) as being associated with 
herbicide exposure, if the cancer developed as the result of 
metastasis of a cancer which is not associated with herbicide 
exposure.  Evidence sufficient to support the conclusion that 
a cancer listed in section 3.309(e) resulted from metastasis 
of a cancer not associated with herbicide exposure will 
constitute "affirmative evidence" to rebut the presumption 
of service connection for purposes of 38 U.S.C.A. § 1113(a) 
and 38 C.F.R. § 3.307(d).  

Further, evidence that a veteran incurred a form of cancer 
which is a recognized cause, by means of metastasis, of a 
cancer listed in 38 C.F.R. § 3.309(e) between the date of 
separation from service and the date of onset of the cancer 
listed in section 3.309(e) may be sufficient, under 
38 U.S.C.A. § 1113(a) and 38 C.F.R. § 3.307(d), to rebut the 
presumption of service connection.  VAOPGCPREC 18-97 (May 
1997).

Exposure to Agent Orange, without more, is not a compensable 
occurrence.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e); 
see also McCartt v. West, 12 Vet. App. 164, 168-69 (1999); 
Winsett v. West, 11 Vet. App. 420, 425 (1998); Combee v. 
Brown, 34 F.3d 1039, 1045 (1994).

The Secretary of VA has determined that a presumption of 
service connection based upon exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for any condition for which he has not specifically 
determined a presumption is warranted.  See Notice, 59 Fed. 
Reg. 341 (1994).

The Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, is not warranted for 
hepatobiliary cancers, nasal/nasopharyngeal cancer, bone 
cancer, female reproductive cancers, breast cancer, renal 
cancer, testicular cancer, leukemia, abnormal sperm 
parameters and infertility, cognitive and neuropsychiatric 
disorders, motor/coordination dysfunction, chronic peripheral 
nervous system disorders, metabolic and digestive disorders, 
immune system disorders, circulatory disorders, respiratory 
disorders (other than certain respiratory cancers), skin 
cancer, gastrointestinal tumors, bladder cancer, brain 
tumors, and any other condition for which the Secretary has 
not specifically determined a presumption of service 
connection is warranted.  See 61 Fed. Reg., No. 154, 41442-
41449 (1996).  

By a notice published on November 2, 1999, after 
consideration of new scientific studies published since the 
publication of the above notice, and updates of scientific 
studies previously reviewed, the Secretary confirmed that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, is 
not warranted for those diseases.  See 64 Fed. Reg., No. 211, 
59232-59243 (1999).


New and Material Evidence

The December 1970 RO decision, denying the veteran's request 
for service connection for malaria, became final when the 
veteran did not file a notice of disagreement within one year 
of the date he was notified of the unfavorable determination.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (2001); Person v. Brown, 5 Vet. App. 449, 450 (1993).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed and a claim based 
on the same factual basis may not be considered.  

The exception to this is 38 U.S.C.A. § 5108, which states 
that "[i]f new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim."  See Thompson v. Derwinski, 1 
Vet. App. 251, 253 (1991).  Therefore, once an RO decision 
becomes final under section 7105(c), absent the submission of 
new and material evidence, the claim cannot be reopened or 
readjudicated by the VA.  See 38 U.S.C.A. §§ 5108, 7104(b) 
(West 1991);  38 C.F.R. §§ 3.104, 3.156(a)(b), 20.302, 
20.1103 (2001); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

The Court previously set forth a three-part analysis to be 
applied when a claim to reopen is presented.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).  In 2000, however, as 
noted above, the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) was enacted, which 
amended the prior 38 U.S.C.A. § 5107, which required claims 
to be well grounded prior to adjudication on the merits, to 
eliminate that requirement.  The Act is effective July 14, 
1999.  

In light of this amendment, the second step of the Elkins 
test, whereby immediately upon reopening the claim the 
Secretary must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
see Justus v. Principi, 3 Vet. App. 510 (1992), the claim as 
reopened (and as distinguished from the original claim) is 
well grounded pursuant to 38 U.S.C.A. § 5107(a), has been 
eliminated.  

Thus, under the new law, the first step, under the Elkins 
test, is to determine whether the veteran has presented new 
and material evidence under 38 C.F.R. § 3.156(a) to reopen 
the prior claim.  If so, then the second step, under the new 
law, is for VA to ensure that the duty to assist under the 
new law has been fulfilled before proceeding to a merits 
adjudication.  Id.

In determining whether new and material evidence has been 
presented, "new" evidence means existing evidence not 
previously submitted to agency decision makers which is 
neither cumulative nor redundant.  See 38 C.F.R. § 3.156(a); 
see generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
Id.

New and material evidence must raise a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).

38 C.F.R. § 3.156(b) provides that new and material evidence 
received prior to the expiration of the appeal period, or 
prior to the appellate decision if a timely appeal has been 
filed (including evidence received prior to an appellate 
decision and referred to the agency of original jurisdiction 
by the Board of Veterans Appeals without consideration in 
that decision in accordance with the provisions of              
§ 20.1304(b)(1) of this chapter), will be considered as 
having been filed in connection with the claim which was 
pending at the beginning of the appeal period.

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  This comprehends official service 
department records which presumably have been misplaced and 
have now been located and forwarded to VA.  Also included are 
corrections by the service department of former errors of 
commission or omission in the preparation of the prior report 
or reports and identified as such.  

The retroactive rating of disability resulting from disease 
or injury subsequently service-connected on the basis of the 
new evidence from the service department must be supported 
adequately by medical evidence.  Where such records clearly 
support the assignment of a specific rating over a part or 
the entire period of time involved, a retroactive evaluation 
will be assigned accordingly except as it may be affected by 
the filing date of the original claim.

In light of Evans v. Brown, 9 Vet. App. 273 (1996), the 
evidence to be reviewed is that which has been submitted 
since the last final decision that disallowed the claim on 
any basis.

As noted by the Fed. Cir., the issue in a new and material 
case is not whether the veteran got a fair deal in the 
decision on the merits, but whether the deal he got is now 
subject to being revisited years later.  The finality rule, 
38 U.S.C.A. § 7104(b), says no.  See Routen v. West, 142 F.3d 
1434, 1442 (Fed. Cir. 1998).

The veteran's lay statements cannot constitute new and 
material evidence.  See Espiritu, supra; see also Moray v. 
Brown, 5 Vet. App. 211, 214 (1993) (lay assertions of medical 
causation cannot serve as the predicate to reopen a claim).

A finding that new and material evidence has been submitted 
is a prerequisite to the Board's jurisdiction of the merits 
of the claim.  See Hickson v. West, 12 Vet. App. 247 (1999).

38 C.F.R. § 3.159(c) provides that, as to claims to reopen a 
finally adjudicated claim based upon new and material 
evidence, VA has a duty to assist claimants in obtaining 
relevant service medical records, other records pertaining to 
the claimant's active military, naval or air service that are 
held or maintained by a governmental entity, VA medical 
records or records of examination or treatment at non-VA 
facilities authorized by VA, and any other relevant records 
held by any Federal department or agency.

38 C.F.R. § 3.159(c)(4)(iii) provides that, as to claims to 
reopen a finally adjudicated claim based upon new and 
material evidence, there is no duty to assist on the part of 
VA in providing medical examinations or obtaining medical 
opinions until new and material evidence is presented or 
secured.

Even where the RO found that new and material evidence had 
been presented, then reopened the veteran's claim and denied 
it on the merits, the Board has jurisdictional responsibility 
to consider whether the reopening was proper, and if not, to 
conclude that new and material evidence had not been 
presented.  See 38 U.S.C.A. §§ 511(a), 5108, 7104(a), 
7105(c); see also Jackson v. Principi, 265 F.3d 1366, 1369-70 
(2001).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).


Increased Ratings

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1.  

The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body to 
function under the ordinary conditions of daily life, 
including employment.  See 38 C.F.R. § 4.10.  

Although the history of a disability must be considered, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Documents created in proximity to the 
recent claim are the most probative in determining the 
current extent of impairment.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.

In determining a rating for a disability, the Board may only 
consider those factors which are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The Board's selection of a diagnostic code may not be set 
aside as "arbitrary, capricious, an abuse of discretion, or 
otherwise not in accordance with the law," if relevant data 
are examined and a reasonable basis exists for its selection.  
See Tedeschi v. Brown, 7 Vet. App. 411, 413-14 (1995); Butts 
v. Brown, 5 Vet. App. 532, 539 (1993).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.   
38 C.F.R. § 4.7.

[I]ndividuals applying for benefits have a responsibility to 
cooperate with the agency in the gathering of evidence 
necessary to establish allowance of benefits.  See Morris v. 
Derwinski, 1 Vet. App. 260, 264 (1991).  See also 38 C.F.R. § 
3.158(a).




As noted in Cohen v. Brown, 10 Vet. App. 128 (1997), health 
professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen, at 140.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected rating, and the rating of the same manifestation 
under different diagnoses, are to be avoided.  See 38 C.F.R. 
§ 4.14.

The Board, in applying the criteria under 38 C.F.R., Part 
Four, Schedule for Rating Disabilities, to the veteran's 
symptomatology, must determine whether the criteria are to be 
applied conjunctively or disjunctively.  See Drosky v. Brown, 
10 Vet. App. 251, 255 (1997).  That is, the Board must 
determine whether all the listed criteria have to be met or 
only that certain criteria have to be met.  That involves 
whether the conjunctive, "and," is employed, or the 
disjunctive, "or."

When it is not possible to separate the symptomatology of 
service-connected and non-service connected disorders, 
38 C.F.R. § 3.102, which requires that reasonable doubt on 
any issue be resolved in the veteran's favor, dictates that 
such symptomatology be attributed to the service-connected 
disorder.  61 Fed. Reg. 52,698 (Oct. 8, 1996); Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (per curiam).  

When, on the basis of the evidence of record, two or more 
provisions of VA's rating schedule are potentially applicable 
to the rating of a particular disability, the Board must 
provide reasons or bases for its decision to rate that 
disability under one such provision rather than another 
potentially applicable provision.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349-50 (1992); Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).


To accord justice to the exceptional case where the schedular 
ratings are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
upon field station submission, is authorized to approve on 
the basis of the criteria set forth in this paragraph an 
extra-schedular rating commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).


Hearing Loss

The Board notes that by regulatory amendment effective June 
10, 1999, changes were made to the schedular criteria for 
rating the ear, including hearing loss, and other sense organ 
disorders, as set forth in 38 C.F.R. § 4.85-4.87a.  See 61 
Fed. Reg. Vol. 64, No. 90, 25202-25210 (1999).  Where the law 
or regulations change while a case is pending, the version 
more favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas, supra.  Notes to this 
amendment, however, indicate that the revisions of the 
sections addressing ear and other sense organs are part of 
the overall revision of the rating schedule based on medical 
advances, etc., rather than representing liberalizing 
interpretations of regulations.  As will be noted below, 
these revisions, even when applied, do not affect the rating 
of this veteran's bilateral hearing loss, as the amendment 
notes they are an attempt to assure more equitable ratings in 
a small number of veterans with unusual patterns of hearing 
impairment.  See 61 Fed. Reg., supra.

In rating a service-connected hearing impairment, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Ratings of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1,000, 
2,000, 3,000, and 4,000 hertz.  To rate the degree of 
disability from hearing loss, the revised rating schedule 
establishes eleven auditory acuity levels, designated from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 
6100 to 6110 (2001).  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.


Tinnitus

38 C.F.R. § 4.87, Diagnostic Code (DC) 6260, which rates 
recurrent tinnitus, provides only one rating, 10 percent, for 
that disability.  A note to that code provides that a 
separate rating for tinnitus may be combined with a rating 
under DC 6100, 6200, 6204, or other DC, except when tinnitus 
supports a rating under one of those codes.  Under the 
previous criteria under diagnostic code 6260, a 10 percent 
evaluation was provided for tinnitus persistent as a symptom 
of head injury, concussion, or acoustic trauma.  Under the 
revised criteria under diagnostic code 6260, a 10 percent 
evaluation may be assigned for recurrent tinnitus.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990);  38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).
Analysis

Preliminary Matter: Duty to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas V. 
Derwinski, 1 Vet. App. 308 (1991).  Accordingly, the 
provisions of the VCAA must be applied to the appellant's 
claim.

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which has held that VA cannot assist in 
the development of a claim that is not well grounded.

The change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

The VCAA provides that, upon receipt of a complete or 
partially complete application, the Secretary shall notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (codified as amended at 
38 U.S.C.A. § 5103 (West Supp. 2001)).

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VCAA § 3(a), 114 Stat. 2096, 
2097-98 (codified at 38 U.S.C.A. § 5103A (West Supp. 2001).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (August 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

The intended effect of these regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and scope of assistance VA will provide 
a claimant who files a substantially complete application for 
VA benefits.  

These new regulations also provide guidelines regarding VA's 
duties to notify claimants of necessary information or 
evidence and to assist claimants in obtaining evidence.  
These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

After reviewing the claims file, the Board finds that there 
has been substantial and sufficient compliance with the 
notice/assistance provisions of the new statutes with regard 
to the issues before the Board.

The evidence of record includes the veteran's service medical 
records, reports of his VA examinations, VA treatment reports 
and statements by the veteran, his employer and his 
representative.

In that regard, the Board has not ordered examinations of the 
veteran for purposes of determining service connection for 
hepatitis and whether new and material evidence has been 
presented to reopen his claim for service connection for 
malaria.

With regard to the claim for service connection for malaria, 
38 C.F.R. § 3.159(c)(4)(iii), as shown above, provides that 
VA's duty to assist in providing medical examinations or 
obtaining medical opinions does not apply as to a claim to 
reopen a finally adjudicated claim until new and material 
evidence is presented or secured.  The Board has found that 
new and material evidence has not been submitted.  Also, 
there is also no current diagnosis of malaria or findings of 
any current symptoms of malaria.

As noted below, while the Board accepts, pursuant to 
38 U.S.C.A. § 1154(b) the veteran's statements of having 
malaria and hepatitis symptoms (not diagnoses, see Espiritu, 
supra; Jones, supra.  See also Heuer, supra, citing 
Grottveit, supra.) during combat in Vietnam, even though his 
service medical records do not show a diagnosis of either of 
those diseases during that combat, the veteran's personnel 
records reveal he was not in Vietnam from November 1968 to 
March 1970, and therefore was not in combat during that time, 
and there is no medical evidence of findings related to or 
diagnosis of either malaria or hepatitis during the remainder 
of the veteran's active duty service.  

His February 1970 separation physical examination and medical 
history reports also show no evidence of symptoms of, 
findings related to, or diagnosis of either malaria or 
hepatitis, nor any reported history by the veteran of having 
been diagnosed with either malaria or hepatitis during his 
active duty service.  The Board also notes that the veteran 
did not provide any history of inservice diagnoses of malaria 
or hepatitis on his May 1970 request for compensation.

Thus, there is no medical evidence of record from which any 
physician could draw a conclusion that any current hepatitis 
was related to the veteran's active duty service.  Hence, 
there is no reasonable possibility that any assistance, such 
as obtaining VA treatment reports from 1970 to the present, 
as the veteran's representative requests, would substantiate 
the veteran's claims for service connection for hepatitis or 
malaria.  See 38 C.F.R. § 3.159(d).

Under the circumstances, the Board therefore finds that the 
record as it stands is complete and adequate for appellate 
review.  Further, the appellant and his representative have 
been adequately notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefit sought.

The Board concludes that the discussions in the rating 
decision, statement of the case, supplemental statements of 
the case, and the RO's letters to the appellant have informed 
him and his representative of the information and evidence 
necessary to warrant entitlement to the benefits sought, such 
that there has been compliance with VA's notification 
requirements under the VCAA.  In fact, the RO specifically 
cited to the VCAA in its most recent supplemental statement 
of the case to the veteran issued in August 2000.

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


Service Connection

Tinea Pedis

The veteran's service medical records contain no evidence of 
any findings of any foot skin disease, including tinea pedis.  
Tinea pedis has been defined as athletes' foot.  See Antonian 
v. Brown, 4 Vet. App. 179, 181 (1993).  Tinea pedis is not a 
chronic disease subject to presumptive service connection.  
See 38 C.F.R. § 3.309(a).  There is no medical evidence of 
treatment for a foot skin disease from the veteran's 
discharge in 1970 to the present.  As there is no medical 
evidence of any foot skin disease, including tinea pedis, in 
service, it follows that there is also no medical opinion of 
record relating any foot skin disease to the veteran's active 
duty service.  See Hickson, supra.

Thus, the preponderance of the evidence is against the 
veteran's claim for service connection for foot fungus, to 
include tinea pedis.


Hepatitis

The veteran's service medical records contain no evidence of 
any findings or diagnosis of hepatitis.  Hepatitis is not a 
chronic disease subject to presumptive service connection.  
See 38 C.F.R. § 3.309(a).  There is no medical evidence of 
treatment for hepatitis from the veteran's discharge in 1970 
to the present.  As there is no medical evidence of hepatitis 
in service, it follows that there is also no medical opinion 
of record relating hepatitis to the veteran's active duty 
service.  See Hickson, supra.

There is also no medical evidence of a current disability for 
VA purposes.  The Court has defined a disability, for VA 
purposes, by use of 38 U.S.C.A. § 1701(1), which defines a 
disability as a disease, injury, or other physical or mental 
defect.  

In that case the Court also defined a disability, referring 
to 38 U.S.C.A. § 1110, as the impairment of earning capacity.  
See Allen v. Brown, 7 Vet. App. 439,448 (1995).  The VA 
General Counsel, in a precedential opinion, citing Dorland's 
Illustrated Dictionary 385 (26th ed. 1974), indicated the 
term "disease" had been defined as "any deviation from or 
interruption of, the normal structure or function of any 
part, organ, or system of the body that is manifested by a 
characteristic set of symptoms and signs and whose etiology, 
pathology, and prognosis may be known or unknown."  See 
VAOPGCPREC 2-93.  In this case, as there is no impairment of 
earning capacity due to hepatitis, there is no current 
disability for VA purposes.

Thus, the preponderance of the evidence is against the 
veteran's claim for service connection for hepatitis.


Hyperlipidemia

Hyperlipidemia has been defined as excess fat in the blood.  
See Booth v. Wal-Mart Stores, Inc., 201 F.3d 335, 338 (4th 
Cir. 2000).  Thus, hyperlipidemia is a symptom rather than a 
disability, and as such, is not a disability, as defined 
above, for VA purposes.  "[W]here the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the BVA terminated because of the absence of legal 
merit or lack of entitlement under the law."  See Sabonis, 6 
Vet. App. at 430.

Thus, the veteran's claim for service connection for 
hyperlipidemia must be denied and his appeal terminated 
because of the absence of legal merit or lack of entitlement 
under the law.


Agent Orange Exposure

As noted above, exposure to Agent Orange, without more, is 
not a compensable occurrence.  See 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.309(e); see also McCartt, supra; Winsett, 
supra; Combee, supra.

"[W]here the law and not the evidence is dispositive, the 
claim should be denied or the appeal to the BVA terminated 
because of the absence of legal merit or lack of entitlement 
under the law."  See Sabonis, 6 Vet. App. at 430.

Thus, the veteran's claim for service connection for exposure 
to Agent Orange must be denied and his appeal terminated 
because of the absence of legal merit or lack of entitlement 
under the law.


Malaria: New and Material Evidence

The original claim for service connection for malaria was 
denied in December 1970 on the basis that the veteran's 
service medical records contained no evidence of a diagnosis 
of malaria, the July 1970 VA examination reports contained no 
diagnosis of malaria, and thus, there was no evidence of a 
nexus between any inservice malaria and any current 
disability.

The evidence submitted since the December 1970 RO decision 
consists of the veteran's inservice personnel records and 
additional service medical records, VA treatment and 
examination reports, statements by the veteran and his 
representative, and statements by the veteran's employer.

There is no evidence of malaria, or symptoms of malaria, 
contained in any of the evidence submitted since the December 
1970 RO decision.  The Board notes that the veteran, on his 
May 1970 request for compensation, indicated that malaria was 
"suspected."

Thus, although the evidence submitted since December 1970 is 
new, the evidence is not material as it does not provide 
support for the contention that the veteran currently suffers 
from malaria or any residuals of malaria which is related to 
service.  The additional items of evidence do not establish 
any significant facts which were not already known at the 
time of the prior denial.  

Thus, the additional evidence presented since December 1970 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for malaria.  The additional evidence presented since 
December 1970 is not new and material, and the claim for 
service connection for malaria is not reopened.  Accordingly, 
the decision of December 1970 which denied service connection 
for malaria remains final.


Increased Ratings

Tinnitus

As noted above, 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260, 
which rates recurrent tinnitus, provides only one rating, 10 
percent, for that disability.  A note to that code provides 
that a separate rating for tinnitus may be combined with a 
rating under DC 6100, 6200, 6204, or other DC, except when 
tinnitus supports a rating under one of those codes.

As noted above, in determining a rating for a disability, the 
Board may only consider those factors which are included in 
the rating criteria provided by regulations for rating that 
disability.  To do otherwise would be legal error as a matter 
of law.  Massey, supra; Pernorio, supra.  Hence, the Board 
may, by law, grant only the maximum rating for a disability 
provided by the rating schedule.  In this case that rating is 
10 percent, which is the current rating for the veteran's 
bilateral tinnitus.

The veteran's representative has argued that 38 C.F.R. 
§ 3.383 should be considered in rating the veteran's 
bilateral tinnitus.  That section provides for "Special 
Consideration for Paired Organs and Extremities."  The 
representative also contended that the veteran should be 
rated separately for each ear.




38 C.F.R. § 3.383 provides that compensation is payable for 
the combinations of service-connected and nonservice-
connected disabilities specified in paragraphs (a)(1) through 
(a)(5) of this section as if both disabilities were service-
connected, provided the nonservice-connected disability is 
not the result of the veteran's own willful misconduct.  

Those disabilities are: (1) Blindness in one eye as a result 
of service-connected disability and blindness in the other 
eye as a result of nonservice-connected disability; (2) Loss 
or loss of use of one kidney as a result of service-connected 
disability and involvement of the other kidney as a result of 
nonservice-connected disability;  (3) Total deafness in one 
ear as a result of service-connected disability and total 
deafness in the other ear as a result of nonservice-connected 
disability; (4) Loss or loss of use of one hand or one foot 
as a result of service-connected disability and loss or loss 
of use of the other hand or foot as a result of nonservice-
connected disability; (5) Permanent service-connected 
disability of one lung, rated 50 percent or more disabling, 
in combination with a nonservice-connected disability of the 
other lung.

With respect to the disability combinations specified in 
paragraphs (a)(1), (a)(2), (a)(3) and (a)(5) of this section, 
the provisions of this paragraph apply only to awards of 
increased compensation made on or after October 28, 1986.  
See 38 C.F.R. § 3.383(b).

As 38 C.F.R. § 3.383 does not address tinnitus, it is not 
applicable to the veteran's claim for an increased rating for 
that disability.

Tinnitus has been defined by the Court as a ringing, buzzing 
noise in the ears.  (emphasis added).  See YT v Brown, 9 Vet. 
App. 195, 196 (1996); Kelly v. Brown, 7 Vet. App. 471 (1995) 
(citing Dorland's Illustrated Medical Dictionary 1725 (27th 
ed. 1988)).  Thus, the Board finds that either tinnitus is 
present or it isn't, and that a single rating is appropriate 
whether it is perceived as being bilateral or unilateral.  

Thus, the Board concludes that DC 6260 provides for a maximum 
10 percent rating for recurrent tinnitus, whether perceived 
as unilateral or bilateral.  See 38 C.F.R.     § 4.87, 
Diagnostic Code 6260; Cromley v. Brown, 7 Vet. App. 376, at 
378 (1995) (10% is the highest level possible under the 
regulations for tinnitus).  See also Smith v. Brown, 7 Vet. 
App. 255, at 259 (1994) (there is no statutory, regulatory, 
or case authority which requires the Board to make a 
determination of 10 percent for tinnitus for each ear for a 
total of 20 percent).

The Board observes that in light of Floyd v. Brown, 9 Vet. 
App. 88 (1996), the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.

The Board, however, is still obligated to seek all issues 
that are essentially raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such a conclusion on its own.

In issue at hand, the Board notes that the RO provided the 
criteria for assignment of an extraschedular rating, 
obviously considered them, but did not grant an increased 
rating for bilateral tinnitus on this basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the unusual case where the schedular ratings are found to 
be inadequate, an extraschedular rating may be assigned 
commensurate with impairment in the average earning capacity 
due exclusively to the service-connected disability or 
disabilities.  38 C.F.R. § 3.321(b)(1).

As to the veteran's bilateral tinnitus disability, the Board 
cannot conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
render impractical the application of the regular rating 
criteria.

The Board finds, although the veteran's representative's 
statements are to the contrary, that the current 10 percent 
rating assigned for his bilateral tinnitus disability 
adequately compensates for the nature and extent of 
demonstrated severity of that disability.  It is clear from 
the record that the veteran's tinnitus disability does not 
markedly interfere with any employment endeavor of the 
veteran, nor has it required frequent inpatient care.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.

Accordingly, the preponderance of the evidence is against the 
veteran's claim for an increased rating for bilateral 
tinnitus.


Bilateral Hearing Loss

There is no evidence of record the veteran has a language 
problem, inconsistent speech discrimination scores, etc., or 
that the provisions of 38 C.F.R. § 4.86 are applicable.  See 
38 C.F.R. § 4.85.

As noted above, in rating a service-connected hearing 
impairment, disability ratings are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  See Lendenmann, supra.  

Ratings of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1,000, 
2,000, 3,000, and 4,000 hertz.  To rate the degree of 
disability from hearing loss, the revised rating schedule 
establishes eleven auditory acuity levels, designated from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 
6100 to 6110 (2001).

In the present case the most recent evidence of the veteran's 
hearing loss is the September 1999 VA audiological 
examination report.  Service connection is in effect for 
hearing loss in both ears.

Applying the findings, from that report, of the 44 decibel 
average hearing loss and 90 percent speech recognition score 
in the right ear to 38 C.F.R. § 4.85, Table VI, results in a 
numeric designation of level II.  Applying the findings, from 
that report, of the 58 decibel average hearing loss and 88 
percent speech recognition score in the left ear to 38 C.F.R. 
§ 4.85, Table VI, results in a numeric designation of level 
III.

Applying those findings to 38 C.F.R. § 4.85, Table VII 
results in a noncompensable (0 percent) rating for the 
veteran's bilateral hearing loss.

With regard to an extraschedular rating, the Board cannot 
conclude that the veteran's bilateral hearing loss disability 
picture is so unusual or exceptional, with such related 
factors as frequent hospitalization or marked interference 
with employment, as to render impractical the application of 
the regular rating criteria.

The Board finds, although the veteran's representative's 
statements are to the contrary, that the current 
noncompensable rating assigned for the veteran's bilateral 
tinnitus disability adequately compensates for the nature and 
extent of demonstrated severity of that disability.  

It is clear from the record that the veteran's bilateral 
hearing loss disability does not markedly interfere with any 
employment endeavor of the veteran, nor has required frequent 
inpatient care.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.

Accordingly, the preponderance of the evidence is against the 
veteran's claim for an increased rating for bilateral hearing 
loss.

With regard to the veteran's representative's argument that 
the veteran should be afforded a new hearing examination 
because he now wears hearing aids, 38 C.F.R. § 4.85(a) 
provides, in pertinent part, that hearing "[e]xaminations 
will be conducted without the use of hearing aids."  The 
medical evidence shown above indicates that the veteran was 
wearing hearing aids prior to his September 1999 VA 
audiological examination.  There has been no allegation from 
either the veteran nor his representative that the veteran's 
hearing has worsened or increased in severity since the 
September 1999 VA audiological examination.  Thus, a new 
examination is not warranted.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine in inapplicable where, as here, the 
preponderance of the evidence is against all claims for 
service connection and increased evaluations which are the 
subjects of the current appeal.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for foot fungus, claimed as 
tinea pedis, is denied.

Entitlement to service connection for hepatitis is denied.

Entitlement to service connection for hyperlipidemia is 
denied.

Entitlement to service connection for herbicide exposure is 
denied.

The veteran, not having submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
malaria, the appeal is denied.

Entitlement to an evaluation in excess of 10 percent for 
bilateral tinnitus is denied.

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 

